Title: To Alexander Hamilton from Thomas Lloyd Moore, 28 October 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Downingston (Lancaster road) October 28th. 1799
          
          After a pleasant march the 10th. Regt. under my command arrived here this day, We shall pass thro’ Lancaster on the 30th. and arrive at Yorktown the 1st. of November, the weather permiting. As You mentioned something in your letter of the 6th. Instant of my receiving further orders at the last mentioned place, I should be glad to have those orders forwarded as soon as convenient. I am sure it cannot be your intention that We should be long out of Winter Quarters. It is with great concern that I inform You of our having lost eight men on the road by desertion. The best measures have been taken to apprehend them.
          I am Sir with the greatest respect your humble Servt. 
          
            Thomas L. Moore
            Lt. Col commdg. 10th. Regt.
          
          Genl. Hamilton
        